          Case 1:20-cv-01062-CJN Document 1 Filed 04/23/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ANDREA FERLITO
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                         Civil Action No. __________________
 GF, INC.
 d/b/a IL CANALE
 1063 31st Street NW
 Washington, DC 20007

 GIUSEPPE FARRUGGIO
 3602 Prospect Street NW
 Washington, DC 20007

        Defendants.


                                        COMPLAINT

1.     Defendants own and operate Il Canale, a well-established Italian restaurant in

Georgetown. But despite their long experience as restaurateurs, Defendants paid Plaintiff a flat

semimonthly salary that denied him overtime wages.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay over-

time wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the

District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C. Code, § 32-1001 et

seq.; and the District of Columbia Wage Payment and Collection Law (“DCWPCL”), D.C. Code

§ 32-1301 et seq.

                                    Jurisdiction and Venue

3.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).
            Case 1:20-cv-01062-CJN Document 1 Filed 04/23/20 Page 2 of 7



4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, and a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                               Parties

5.      Plaintiff Andrea Ferlito is an adult resident of Virginia.

6.      Defendant GF, Inc. is a District of Columbia corporate entity. It does business as Il

Canale. Its principal place of business is located at 1063 31st Street NW, Washington, DC

20007. Its registered agent for service of process is Giuseppe Farruggio, 3602 Prospect Street

NW, Washington, DC 20007.

7.      Defendant Giuseppe Farruggio is an adult resident of the District of Columbia. He resides

at 3602 Prospect Street NW, Washington, DC 20007. He is an owner and officer of Defendant

GF, Inc. He exercises control over the operations of GF, Inc. — including its pay practices.

                                        Factual Allegations
8.      Defendants own and operate the restaurant Il Canale, located at 1063 31st Street NW,

Washington, DC 20007.

9.      Plaintiff worked at Il Canale from approximately October 26, 2017 through approxi-

mately October 5, 2018.

10.     Plaintiff’s job duties at Il Canale primarily consisted of hosting, bussing tables, running

food, assisting the bartenders, and cleaning the restaurant.

11.     Prior to approximately July 1, 2018, Plaintiff typically and customarily worked approxi-

mately sixty-five hours per week.

12.     Starting on approximately July 1, 2018, Plaintiff typically and customarily worked ap-

proximately fifty hours per week.

13.     At all relevant times, Defendants paid Plaintiff a semimonthly salary.


                                                  2
           Case 1:20-cv-01062-CJN Document 1 Filed 04/23/20 Page 3 of 7



14.     Defendants paid Plaintiff approximately the following semimonthly salaries:

             Approximate Dates        Semimonthly Salary Effective Hourly Rate
          Oct. 26, 2017–Jun. 30, 2018     $ 2,291.67             $16.27
          Jul. 01, 2018–Oct. 5, 2018      $ 1,910.42             $17.63

15.     At all relevant times, Defendants paid Plaintiff by check.

16.     At all relevant times, Plaintiff worked more than forty hours per workweek for Defend-

ants.

17.     At all relevant times, Defendants paid Plaintiff the same effective hourly rate across all

hours worked.

18.     At all relevant times, Defendants did not pay Plaintiff overtime wages — or one and one-

half times his regular hourly rate for hours worked in excess of forty hours in a workweek.

19.     For Plaintiff’s work in the three years preceding the filing of this Complaint, Defendants

owe him approximately $8,556.21 in overtime wages (excluding liquidated damages).

20.     Defendant Giuseppe Farruggio set Defendant Il Canale’s hours of operation.

21.     Defendant Giuseppe Farruggio participated in the decision to hire Plaintiff.

22.     Defendant Giuseppe Farruggio participated in the decision to hire Plaintiff’s supervisors.

23.     At all relevant times, Defendants had the power to hire and fire Plaintiff.

24.     At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

25.     At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

26.     At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

27.     At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of forty hours in any

one workweek.




                                                  3
          Case 1:20-cv-01062-CJN Document 1 Filed 04/23/20 Page 4 of 7



28.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

29.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

30.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, cheese, or wine that had been raised or produced outside of the District of Colum-

bia.

                                           COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
31.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

32.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

33.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

34.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

35.    Defendants’ violations of the FLSA were willful.

36.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, court costs, interest, and any other relief deemed appropriate by the Court.




                                                 4
           Case 1:20-cv-01062-CJN Document 1 Filed 04/23/20 Page 5 of 7



                                            COUNT II
             FAILURE TO PAY OVERTIME WAGES UNDER THE DCMWA
37.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

38.     Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

39.     The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

40.     Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times his regular hourly rate for hours worked in excess of forty hours in any one work-

week.

41.     Defendants’ violations of the DCMWA were willful.

42.     For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

overtime wages, an amount equal to three times the unpaid overtime wages as liquidated dam-

ages, reasonable attorney’s fees and expenses, court costs, interest, and any other relief deemed

appropriate by the Court.

                                           COUNT III
                     FAILURE TO PAY WAGES UNDER THE DCWPCL

43.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

44.     Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1B).

45.     The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).




                                                  5
            Case 1:20-cv-01062-CJN Document 1 Filed 04/23/20 Page 6 of 7



46.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

47.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

48.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including overtime wages.

49.    Defendants’ violations of the DCWPCL were willful.

50.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney’s fees and expenses, court costs, interest, and any other relief deemed appropri-

ate by the Court. See Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 123 (D.D.C. 2016)

(“[T]he liquidated-damages provision of the DCWPCL awards treble damages as liquidated

damages in addition to the actual damages in the form of unpaid wages.”).

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $37,363.74, and grant

the following relief:

       a.       Award Plaintiff $34,224.84, consisting of the following overlapping elements:

              i.        unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid overtime wages, plus three times the amount of unpaid wages as

                        liquidated damages, pursuant to the DCMWA, D.C. Code § 32-1012;




                                                 6
           Case 1:20-cv-01062-CJN Document 1 Filed 04/23/20 Page 7 of 7



            iii.       unpaid wages, plus three times the amount of unpaid wages as liquidated

                       damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                       1308;

      b.       Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

      c.       Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

      proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

      to account for the current market hourly rates for attorney’s services, pursuant to the

      DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $2,738.90);

      d.       Award Plaintiff court costs (currently, $400.00); and

      e.       Award any additional relief the Court deems just.

Date: April 23, 2020                                 Respectfully submitted,

                                                     /s/ Justin Zelikovitz
                                                     JUSTIN ZELIKOVITZ, #986001
                                                     DCW AGE L AW
                                                     519 H Street NW
                                                     Washington, DC 20001
                                                     Phone: (202) 803-6083
                                                     Fax: (202) 683-6102
                                                     justin@dcwagelaw.com

                                                     Counsel for Plaintiff




                                                7
